DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/23/2022 has been entered. Claims 15-16, 22 and 29 have been amended. Claims 1-14 have been cancelled. Claims 15-32 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 06/23/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Claims 15-18, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1 – of record), in view of at least one of Takahashi (US 2005/0167021 A1 – of record), or Sato et al. (US 2015/0231928 A1 – of record).
Regarding claim 15, Kodaka a tread pattern having tread regions 5, 6 which are separated by main grooves 11, 12 and whose radially outermost portion form the ground contacting surface of the tread, see FIG. 1 - construed as (profile elements which are separated from one another by channels and are delimited radially outwardly by a radially outer surface).
The tread pattern is further configured to have recesses 15(16), 15(17) which are formed on the ground contacting surface of tread region 6 and having a negligible depth extending into the thickness of the tread to have a groove bottom, see FIG, 6A – (construed as additional shallow grooves which are formed in the radially outer surface of profile elements and are delimited inwardly in the radial direction R by a groove base). The recesses are further configured to decrease in depth along the extend of the recess starting from a position of greatest depth to an extend end of the recess pointing away from the deepest point, see FIG. 6A – (construed as formed with decreasing depth T along the extent of the groove, starting from a position of the greatest depth TMAX of the groove to the extent end of the groove pointing away from the deepest point).

    PNG
    media_image1.png
    372
    439
    media_image1.png
    Greyscale

And as depicted above, the groove base is formed with a constantly rising depth profile along the extent of the groove, starting from a position of the greatest depth TMAX of the groove – (length “c”) to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface (length d).
While Kodaka discloses wherein at least in a first extent portion – (length d is construed as a first extent portion) extends as far as the extend end in the radially outer surface; it does not explicitly disclose the transition to the radially outer surface is a degressive curve with a tangential transition.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first extent portion in the claimed manner since: (1) Takahashi discloses a tire configuration suitable for providing improved handling stability. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The tire having a tread pattern where in a region in the vicinity of the ground contact end of a land portion is chamfered for the purpose of making the ground contact pressure uniform, see [0006] and Fig. 23 above;
Or since: (2) Sato discloses lug groove can maintain the rigidity of the land portion to improve the steering stability of the tire when compared with an axial groove whose both ends are opened to main grooves on both sides thereof, see [0003].
[AltContent: textbox (Degressive curve and tangential transition onto radially outer surface)][AltContent: arrow][AltContent: textbox (Tmax)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Sato configures a groove 15, 22 to have its bottom face merge into the ground-contacting face of the land portion, whereby the bottom face is increases in depth pointing away from the ground-contacting surface. Sato further discloses such a configuration aids in drainage of adjacent main grooves to improve wet performance and can control the resonance of air column in straight main grooves to reduce noise, see [0074], Fig. 6 above.
Regarding claim 16, modified Kodaka discloses wherein in a length c – (construed as a second extent portion) starting from a position of greatest depth TMAX of the groove and extending up to the length d – (construed as a first extent end);

    PNG
    media_image1.png
    372
    439
    media_image1.png
    Greyscale


The groove base is formed with a depth profile which rises substantially linearly along the extent of the groove, starting from a position of the greatest depth TMAX of the groove to the extent end of the groove pointing away from the deepest point.
Regarding claims 17-18, modified Kodaka discloses its depth profile of the groove is configurable as a depth profile which rises in a curve along its entire extent, starting from a position of the greatest depth TMAX to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface; and as a depth profile which rises in a curve along its entire extent, starting from a position of the greatest depth TMAX to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface, see Sato depiction above.
Regarding claims 26-28, modified Kodaka discloses the position of the deepest point of the groove is positioned in a channel wall delimiting the profile element, see Sato depiction above; and the position of the deepest point of the groove is positioned at a distance from the channels delimiting the profile element, see Kodaka FIGS. 1, 6A; and the limitation “configured as an off-road profile” is considered intended use as the limitation does not provide structure which would preclude the tread profile for being used on any tire.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1 – of record), in view of at least one of Takahashi (US 2005/0167021 A1 – of record), or Sato et al. (US 2015/0231928 A1 – of record) as applied to claim 17 above, and further in view of Behr (EP 2457745 B1 – of record – of record).
Regarding claim 19, modified Kodaka does not explicitly disclose its depth profile of the groove is configurable as rising in a curve, with a turning point WP of the direction of curvature, along its extent starting from the position of the greatest depth TMAX to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface, and wherein in a second extent portion extending up to the first extent end, the groove base is formed with a depth profile which rises in a progressive curve along the extent of the groove, starting from a position of the greatest depth TMAX of the groove, and the turning point of the curvature direction of the depth profile is formed in the transition between the second and first extent portions.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Behr discloses a tire whose tread pattern is suitable for enabling both high rigidity in the circumferential and transverse direction and good absorption and drainage of water and thus both good handling properties on dry roads as well good aquaplaning properties. The tread pattern is configured to have a depth profile as a rising curve.



The rising curve has an inflection point approximately at “T” – (construed as a turning point WP of the direction of curvature), along its extent starting from the position of the greatest depth TMAX to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface, and wherein in a second extension region 14 – (construed as a second extent portion) extending up to a first extension region 15 – (construed as a first extent portion to include the end thereof), the groove base is formed with a depth profile which rises in a progressive curve (the curved portion of 14) along the extent of the groove, starting from a position of the greatest depth TMAX of the groove, and the turning point “T” of the curvature direction of the depth profile is formed in the transition between the second 14 and first extent 15 portions.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1 – of record), in view of at least one of Takahashi (US 2005/0167021 A1 – of record), or Sato et al. (US 2015/0231928 A1 – of record) as applied to claim 15 above, and further in view of Sanae (US 2013/0220499 A1 – of record).
Regarding claims 20-21, while modified Kodaka discloses a maximum flank angle of 90°, see Sato Fig. 2 at 19; it does not explicitly disclose both sides of the groove base by a respective groove flank, which each extend from the radially outer surface inwardly in the radial direction R, so as to enclose a tilt angle of 20° ≤ αmin ≤ 60°.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Sanae discloses a tire whose tread pattern includes the use of semi-closed lug grooves 5. The lug groove sidewalls are configured to have angles of 20° - 30° to thereby prevent uneven wear of the lug groove, see [0078]-[0079]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1 – of record), in view of at least one of Takahashi (US 2005/0167021 A1 – of record), or Sato et al. (US 2015/0231928 A1 – of record) as applied to claim 15 above, and further in view of Cortes (US 2002/0092591 A1 – of record).
Regarding claim 22, modified Kodaka does not explicitly disclose the two flanks intersect at their radially inner extent end and thus form a linear groove base in the section line.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Cortes discloses a novel configuration of grooves which traverse the surface of tires; whereby providing a tapered groove configuration tends to reduce loss of traction due to accumulation of debris on the surface of the tire, see abstract and Fig. 2.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1 – of record), in view of at least one of Takahashi (US 2005/0167021 A1 – of record), or Sato et al. (US 2015/0231928 A1 – of record), in view of Sanae (US 2013/0220499 A1 – of record), as applied to claim 21 above, and further in view of Kanematsu (US 2017/0050470 A1 – of record).
Regarding claim 23, modified Kodaka does not explicitly disclose the width B of the groove base is formed decreasing along the extent of the groove, starting from the deepest point of the groove in the direction of the extent end of the groove pointing away from the deepest point and formed in the radially outer surface.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Kanematsu discloses lug grooves 11 have a maximum width at the groove base which opens to the main groove than the lug groove 11 portion which is closed within the land portion; and whereby such a lug groove effectively removes the water on the road surface, while preventing a decrease in the rigidity of the center land zone, see [0077] and Fig. 5.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1 – of record), in view of at least one of Takahashi (US 2005/0167021 A1 – of record), or Sato et al. (US 2015/0231928 A1 – of record) as applied to claim 15 above, and further in view of Kouda (US 2015/0059940 A1 – of record).
Regarding claims 24-25, modified Kodaka does not explicitly disclose two grooves formed in the profile element open into each other at the position of their deepest point so as to enclose an angle of their extension direction; nor the angle of the intersection.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Kouda discloses a tire whose tread pattern includes the use of bent grooves 5. The bent groove increases the groove area of the land portion so that the drainage properties of the tread pattern are increased and the bent portion has an intersection angle of 90° ≤ θ ≤ 150°, which meets the claimed 45° ≤ θ ≤ 135°, see [0031], [0035]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II). 
Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaka (US 2018/0056725 A1 – of record), in view of at least one of Takahashi (US 2005/0167021 A1 – of record), or Sato et al. (US 2015/0231928 A1 – of record), in view of Kouda (US 2015/0059940 A1 – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Regarding claims 29-30, Kodaka a tread pattern having tread regions 5, 6 which are separated by main grooves 11, 12 and whose radially outermost portion form the ground contacting surface of the tread, see FIG. 1 - construed as (profile elements which are separated from one another by channels and are delimited radially outwardly by a radially outer surface).
The tread pattern is further configured to have recesses 15(16), 15(17) which are formed on the ground contacting surface of tread region 6 and having a negligible depth extending into the thickness of the tread to have a groove bottom, see FIG, 6A – (construed as additional shallow grooves which are formed in the radially outer surface of profile elements and are delimited inwardly in the radial direction R by a groove base). The recesses are further configured to decrease in depth along the extend of the recess starting from a position of greatest depth to an extend end of the recess pointing away from the deepest point, see FIG. 6A – (construed as formed with decreasing depth T along the extent of the groove, starting from a position of the greatest depth TMAX of the groove to the extent end of the groove pointing away from the deepest point).

    PNG
    media_image1.png
    372
    439
    media_image1.png
    Greyscale


And as depicted above, the groove base is formed with a constantly rising depth profile along the extent of the groove, starting from a position of the greatest depth TMAX of the groove – (length “c”) to the extent end of the groove pointing away from the deepest point and formed in the radially outer surface (length d).
While Kodaka discloses wherein at least in a first extent portion – (length d is construed as a first extent portion) extends as far as the extend end in the radially outer surface; it does not explicitly disclose the transition to the radially outer surface is a degressive curve with a tangential transition; nor two grooves formed in the profile element open into each other at the position of their deepest point so as to enclose an angle of their extension direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first extent portion in the claimed manner since: (1) Takahashi discloses a tire configuration suitable for providing improved handling stability. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The tire having a tread pattern where in a region in the vicinity of the ground contact end of a land portion is chamfered for the purpose of making the ground contact pressure uniform, see [0006] and Fig. 23 above;
Or since: (2) Sato discloses lug groove can maintain the rigidity of the land portion to improve the steering stability of the tire when compared with an axial groove whose both ends are opened to main grooves on both sides thereof, see [0003].

    PNG
    media_image6.png
    333
    605
    media_image6.png
    Greyscale

Sato configures a groove 15, 22 to have its bottom face merge into the ground-contacting face of the land portion, whereby the bottom face is increases in depth pointing away from the ground-contacting surface. Sato further discloses such a configuration aids in drainage of adjacent main grooves to improve wet performance and can control the resonance of air column in straight main grooves to reduce noise, see [0074], Fig. 6 above.
And since Kouda discloses a tire whose tread pattern includes the use of bent grooves 5. The bent groove increases the groove area of the land portion so that the drainage properties of the tread pattern are increased and the bent portion has an intersection angle of 90° ≤ θ ≤ 150°, which meets the claimed 45° ≤ θ ≤ 135°, see [0031], [0035].
Regarding claims 31-32, modified Kodaka discloses the position of the deepest point of the groove is positioned in a channel wall delimiting the profile element, see Sato depiction above; and the position of the deepest point of the groove is positioned at a distance from the channels delimiting the profile element, see Kodaka FIGS. 1, 6A.
Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.
Applicant’s Argument #1
Applicant argues on Pgs. 1-2 that: Claim 15 includes a groove base formed with a constantly rising depth profile and formed so that it rises in a degressive curve with a tangential transition to a radially outer surface. (emphasis added). The cited references do not teach the above limitation of claim 15. Instead, the Office Action contends it would have been obvious to combine a constant profile of Kodaka with a curve of Takahashi or Sato. Applicant respectfully disagrees. The supplied motivation by the Office Action is merely that Takahashi discloses a tire configuration suitable for providing improved handling stability. This supplied motivation is clearly unrelated and insufficient to combine the constant profile and the degressive curve. The cited references do not render claim 15 and its depending claims obvious.
Examiner’s Response #1
Examiner respectfully disagrees. Kodaka discloses a constantly rising depth profile from the groove bottom to the tread surface:

    PNG
    media_image1.png
    372
    439
    media_image1.png
    Greyscale

And Sato discloses a groove 22 having its bottom face merge into the ground-contacting face of the land portion, whereby the bottom face is increases in depth pointing away from the ground-contacting surface. Sato further discloses such a configuration aids in drainage of adjacent main grooves to improve wet performance and can control the resonance of air column in straight main grooves to reduce noise, see [0074], Fig. 6 below.

    PNG
    media_image7.png
    329
    599
    media_image7.png
    Greyscale

And Takahashi discloses a tire configuration suitable for providing improved handling stability. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The tire having a tread pattern where in a region in the vicinity of the ground contact end of a land portion is chamfered for the purpose of making the ground contact pressure uniform, see [0006] and Fig. 23 above.
Thus, the prior art discloses a reasonably predictable benefit for updating Kodaka’s rising depth profile groove, such that the portion which connects with the tread surface is curved in a degressive manner. The degressive curvature per Sato offers “aid in drainage of adjacent main grooves to improve wet performance and can control of the resonance of air column in straight main grooves to reduce noise from the tread”. Likewise, Takahashi offers its degressive curvature provides a uniform ground contact pressure. 
Moreover, applicant appears to argue the combination does not provide its stated goal of achieving good grip properties with high stiffness, improves durability and reduces risk of crack formation in the groove base. To that extent, there is no structural difference between the prior art combination and the applicant’s claimed groove structure. Therefore, in response to applicant's aforementioned argument, the fact that applicant has recognized another advantage which would flow naturally from substantially similar prior art tire structure cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art offers reasonable and predictable modification of grooves to thereby provide increased drainage, noise and ground contact pressure performances. 
The rejections of claims 15-32 are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749